Case 7:21-cv-03586-VB Document6 Filed 06/14/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

worn “=X
ISRAEL KRAUS,
Plaintiff,
Vv. :
ZWICKER & ASSOCIATES, P.C., ; 21 CV 3586 (VB)
Defendant. :
eee x

 

On April 22, 2021, plaintiff Israel Kraus commenced the instant action against defendant
Zwicker & Associates, P.C. (Doc. #1).

On April 23, 2021, the Clerk of Court issued summons as to defendant. (Doc. #4).

On May 21, 2021, plaintiff docketed proof of service indicating service on defendant on
May 10, 2021. (Doc. #5). Accordingly, defendant had until June 1, 2021, to respond to the
complaint. See Fed. R. Civ. P. 12(a)(1)(A)(@).

To date, defendant has neither appeared in this action nor answered, moved, or otherwise
responded to the complaint. .

Accordingly, provided that defendant remains in default, plaintiff is ORDERED to seek a
certificate of default as to defendant by June 28, 2021, and thereafter to move, by order to show
cause and in accordance with the Court’s Individual Practices, for default judgment against
defendant by July 12, 2021. If plaintiff fails to satisfy either deadline, the Court may dismiss
the case without prejudice for failure to prosecute or failure to comply with court orders.

Fed. R. Civ. P. 41(b).

Dated: June 14, 2021
White Plains, NY
SO ORDERED:

Vad

Vincent L. Briccetti
United States District Judge

 

 
